IN THE COMMONWEALTH COURT OF PENNSYLVANIA

P&R Beverage, Inc.,                           :
                 Petitioner                   :
                                              :
              v.                              :   No. 1395 C.D. 2018
                                              :   Argued: June 3, 2019
Pennsylvania Liquor Control Board,            :
                 Respondent                   :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                       FILED: August 23, 2019

              P&R Beverage, Inc., (P&R) petitions for review of an adjudication of
the Pennsylvania Liquor Control Board (Board) that granted the application of Giant
Food Stores, LLC (Giant) for an intermunicipal double transfer1 of Restaurant
Liquor License No. R-13859. On appeal, P&R argues that the Board erred in
refusing to grant P&R standing as a protestant and abused its discretion in granting
Giant’s application. For the reasons that follow, we affirm the Board.
                                       Background
              In February 2018, Giant filed an application under the Liquor Code2
for the intermunicipal double transfer of Restaurant Liquor License No. R-13859
from B.J.’s Solid Gold, Inc., in Whitemarsh Township, Montgomery County, to its
grocery store located in a strip mall at 1540 Cowpath Road, Hatfield Township,


1
  A “double transfer” is a term used by the Board to indicate a transfer in both ownership and
location.
2
  Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §§1-101 - 10-1001.
Montgomery County.            Giant intends to open a “beer garden” comprising
approximately 3,190 square feet within its 55,533-square-foot grocery store.3 P&R
is a beer distributor located next door to Giant. P&R filed a protest and a petition to
intervene in Giant’s application.4 The Board informed P&R it would hold a hearing
to take evidence regarding several of P&R’s objections:

               1. The Board shall take evidence to determine if it should permit
               interior connections [between the beer garden and the remainder
               of] the unlicensed grocery store, in accordance with Section
               3.52(b) of the Board’s Regulations.
               2. The Board shall take evidence to determine whether it should
               permit the applicant to operate another business on the licensed
               premises (storage and preparation of food items for the
               unlicensed grocery store), in accordance with Section 3.52(c) of
               the Board’s Regulations.

3
  A sketch of the grocery store and the proposed licensed premises can be found at pages 310a,
325a and 326a of the Reproduced Record.
4
  The Board’s regulations explain who may be granted status as either a “protestant” or an
“intervenor.” Section 17.11(a) provides, in relevant part:
        (a) When location is at issue. When an application has been filed for a new retail
        liquor license, retail malt or brewed beverage license, importing distributor or
        distributor license, or the transfer of these licenses to a premises not then licensed,
        or for the extension of premises of these licenses, a protest may be filed with the
        Board by the following:
                (1) A licensee whose licensed premises is located within 200 feet of
                the premises proposed to be licensed.
40 Pa. Code §17.11(a) (emphasis in original). Protestants may be called as witnesses to testify as
to the fact and nature of the protest, if a hearing is convened. 40 Pa. Code §17.11(c). Section
17.12(a) governs intervention by a party and states:
        (a) A person who can demonstrate a direct interest in an application for a new retail
        liquor license, retail malt or brewed beverage license, importing distributor or
        distributor license, or the transfer of these licenses, whether person-to-person,
        place-to-place, or both, or an extension of premises of these licenses, and who can
        further demonstrate that a Board decision contrary to the person’s direct interest
        will cause the person to be aggrieved may file a petition to intervene.
40 Pa. Code §17.12(a). Intervenors may testify at the hearing. Id. at §17.13(e).
                                                2
             3. The Board shall take evidence to determine if the applicant
             will allow minors to frequent its licensed premises, in violation
             of Section 493(14) of the Liquor Code.

             4. The Board shall take evidence to determine that the approval
             of this application will not adversely affect the health, welfare,
             peace and morals of the neighborhood within a radius of 500 feet
             of the proposed licensed premises.
             5. The Board shall take evidence to determine if P&R Beverages,
             Inc., holder of Distributor License D-3246 (LID No. 68121) is a
             licensed establishment within 200 feet, which would qualify [it]
             as a valid protestant or, if [it] would be directly aggrieved by the
             granting of this application, which would qualify [it] as an
             intervenor in this matter.

Reproduced Record at 18a-19a (R.R. __).
                                   Board Hearing
             The hearing examiner conducted a hearing on August 16, 2018. The
Board presented the testimony of Gail McIntyre, one of its licensing analysts.
McIntyre explained that she measured the distance between Giant and P&R by
starting at the location of Giant’s proposed beer garden that will be closest to P&R:
a 15-foot by 8-foot storage room for beer and wine inventory. From there, McIntyre
measured 218 feet to a dairy case on the wall between Giant and P&R. She added
four feet to account for the depth of the dairy case. McIntyre concluded there was a
total distance of 222 feet between Giant’s proposed beer garden and P&R, not
including the width of the wall between the two stores.
             McIntyre explained that the unlicensed areas of the grocery store would
be separated from the beer garden by structures such as bollards, shelving units and
half walls. However, even with these structures, customers will have access to the
entire store through the beer garden. McIntyre agreed with P&R’s description of the


                                          3
beer garden as “an island in the sea of groceries.” Notes of Testimony (N.T.),
8/16/2018, at 18; R.R. 37a.
             Colin Heap, Giant’s Manager of Special Projects, testified. Heap
explained that the store was going to be remodeled “to create a separate and distinct
location within the grocery store where [it] would operate a restaurant with beer
takeout, beer [for onsite] consumption and wine takeout[.]” N.T. 38; R.R. 57a. He
explained that the beer garden will include an aisle, 20 cooler doors and a seasonal
beer and wine display. It will be surrounded by four-foot-high bollards spaced ten
feet apart. There will be seating for 30 patrons. A cash register will be equipped to
handle alcoholic beverage purchases. The storage room will be secure at all times
and require a key for entry. Giant’s supermarket is open from 6:00 a.m. to 12:00
a.m., but the beer garden will be open 7:00 a.m. to 10:00 p.m., Monday through
Saturday, and 9:00 a.m. to 10:00 p.m. on Sunday. When the beer garden is closed,
chains will prevent access to the beer and wine aisle, and the coolers will be locked.
             Heap testified that Giant plans to sell approximately 500 different types
of beer, which it will purchase from multiple distributors, but not from P&R.
Customers will be able to purchase beer in single bottles, 6-packs or 12-packs, with
a maximum of 192 ounces of beer (about 12 bottles) in a single transaction.
However, customers may leave the premises and return to the beer garden to start
another transaction. Heap estimated that beer sales will total approximately $8,000
per week.
             Heap testified that customers may consume up to a 12-ounce serving of
beer in the beer garden, but only if they purchase a meal item from the prepared food
stations. Heap testified that on-site beer consumption accounts for less than two




                                          4
percent of sales at Giant’s other 70 licensed stores in Pennsylvania. Giant will also
sell wine for takeout and limit purchases to four standard-size bottles.
               Heap asserted that Giant will not sell beer below cost because Giant is
in business to make a profit and offers a beer garden as a convenience for customers.
Specifically, he explained that according to research, Giant customers “want more
convenience” and “want to be able to get more done in a single shopping trip.” N.T.
62; R.R. 81a. He stated that Giant wants the beer garden to be “a very natural and
complementary part of the shopping experience,” but not “a bar or entertainment-
type experience within the beer garden.” N.T. 63; R.R. 82a.
               Heap next testified about Giant’s server policies. Every beer garden
associate is trained according to the Commonwealth’s Responsible Alcohol
Management Program (RAMP) and Giant’s own compliance policies.                             These
policies ensure that sales are not made to minors or visibly intoxicated individuals.
For example, associates must card every customer, which requires them to feel and
examine the customer’s identification, ask questions and then return the
identification. Associates electronically scan every customer’s identification to
ensure authenticity. Further, a customer’s date of birth must be entered into the
register before a sale of alcohol can occur. Associates are required to keep a
watchful eye on customers consuming beer on the premises. Heap explained that
the beer garden will comply with the “Pizza Hut Exception” that allows the presence
of minors without a parent, so long as alcoholic beverages are not served at the table.5


5
  The “Pizza Hut Exception” allows minors to frequent a licensed premises without a parent or
legal guardian so long as no alcoholic beverages are served at the table where the minor is seated.
Further, the licensee, Giant, will have food sales that far exceed its sale of alcoholic beverages.
The “Pizza Hut Exception” requires food sales to exceed alcohol sales by 50 percent or more. See
Minors on the Licensed Premises, PENNSYLVANIA LIQUOR CONTROL BOARD, available at
https://www.lcb.pa.gov/Legal/Documents/000814.pdf (last visited August 21, 2019).
                                                5
All transactions in the beer garden will be recorded by video surveillance. Giant has
opened 70 licensed restaurants in its Pennsylvania stores since 2009 and has never
been cited for a Liquor Code violation.
              On cross-examination, Heap explained that Giant will not encourage
customers to consume alcohol onsite. Heap testified that Giant’s top selling beers
are Miller Lite, Bud Light and Coors Light.
              P&R presented the testimony of Thomas J. Shepstone, a consultant who
does economic analyses of supply and demand for liquor in specific demographic
regions. Shepstone analyzed the potential impact of Giant’s beer garden on P&R’s
business. He testified that in 2013, P&R acquired its business for $900,000, with
$350,000 allocated to the purchase of its liquor license. Shepstone concluded that
there is excess capacity in the relevant market area, meaning that a new entrant to
the marketplace will draw upon another participant’s market share. Shepstone
predicted that Giant’s beer garden will reduce the value of P&R’s business by
$500,000 to $600,000. Shepstone opined that the value of P&R’s business that it
purchased for $900,000 in 2013 would fall to approximately $318,000. Shepstone
also testified that the decrease in value of P&R’s existing liquor license could be
“between $227,000 and $582,000.” N.T. 146; R.R. 165a.
              P&R next presented the testimony of Jerry Waters, Sr., of Jerry Waters
Consulting.    Waters’ firm consults with clients on issues related to alcohol
regulation, licensing, marketing and education. Waters previously worked for the
Board for 39 years in various capacities, including as a licensing investigator,
licensing analyst, Director of the Bureau of Licensing and Director of the Office of
Regulatory Affairs. He opined that the grant of Giant’s application will negatively
affect the value of P&R’s business and liquor license. Waters’ conclusion was based


                                          6
on the fact that the two businesses are adjacent to one another in the same shopping
center. Waters acknowledged that he did not gather any data, perform any impact
study or test his conclusion against any economic models.
             Lastly, Alex Pugman, the son of P&R’s owner who works for P&R,
testified. He testified that P&R’s most profitable items are single bottles and six-
packs and that its top selling brands are Miller Lite, Bud Light, Coors Light, and
Yuengling Lager. P&R’s bestselling item is a 30-count pack of Miller Lite, but it is
more expensive for P&R to buy and yields less profit. Pugman anticipates that P&R
will compete with Giant on the most profitable items and will be buying from the
same wholesalers. On cross-examination, Pugman acknowledged that when his
father purchased P&R in 2013, Giant had been operating its store for several years
and that his family was aware that grocery stores were beginning to receive liquor
licenses. However, they believed only certain grocery stores, such as Wegmans,
could be licensed.
             Giant and P&R submitted post-hearing briefs.         On the issue of
proximity, Giant asserted that the Board’s regulations require a measurement
beginning at the “part of the place proposed to be licensed nearest to the” existing
licensed premises. 40 Pa. Code §3.23(a)(2). In this case, McIntyre began her
measurement at the storage area, which was the part of Giant’s proposed licensed
premises nearest to P&R. She measured a distance of 222 feet between the two
licensed premises, which exceeded the 200-foot maximum distance required for
protestant status. See 40 Pa. Code §17.11(a)(1). In the absence of any evidence to
the contrary, Giant asserted that the measurement was proper and that P&R should
be denied protestant status.




                                         7
             P&R asserted that Giant’s application should be denied. P&R argued
that it was entitled to protestant status because it was located less than 200 feet from
Giant and that it was entitled to intervenor status because its business would be
adversely affected by the grant of Giant’s application. Lastly, P&R argued that
Giant’s proposed beer garden did not qualify as a “restaurant” under the Liquor Code
because it will not be “habitually and principally used for the purpose of providing
food for the public.” Section 102 of the Liquor Code, 47 P.S. §1-102.
             The Board’s hearing examiner issued a recommended report that the
Board deny P&R protestant status and grant it intervenor status since it will be
directly aggrieved by Giant obtaining its requested liquor license. The hearing
examiner recommended that the Board approve Giant’s application for the
intermunicipal double transfer of the restaurant liquor license.
                                   Board Opinion
             On September 26, 2018, the Board adopted the hearing examiner’s
recommended report.        It approved Giant’s intermunicipal double transfer
application. The Board denied P&R protestant status, but granted it standing as an
intervenor. P&R petitioned for this Court’s review, and the Board issued an opinion
in support of its order.
             In that opinion, the Board first considered the connection between the
beer garden and the unlicensed grocery store. It noted that Section 3.52(b) of its
regulations provides, “[l]icensed premises may not have an inside passage or
communication to or with any business conducted by the licensee or other persons
except as approved by the Board.” 40 Pa. Code §3.52(b) (emphasis added). The
Board noted it had previously approved interior connections between licensed and
unlicensed areas within grocery stores; it cited to several cases. See Board Opinion


                                           8
at 32; R.R. 1142a. The Board determined that based on the beer garden’s proposed
layout in relation to the unlicensed grocery store, the interior connection should be
approved.
               The Board next considered whether it should permit Giant to operate
another business on the licensed premises, i.e., the storage and preparation of food
items for the unlicensed grocery store. The Board concluded that the preparation
and storage of food would not threaten the public welfare, health, peace and morals
of the citizens of the Commonwealth or compromise Giant’s control over the
licensed premises.
               The Board then considered whether minors patronizing the proposed
beer garden would violate Section 493(14) of the Liquor Code.6 Based on the
testimony of Giant’s witnesses, the Board concluded that it was unlikely that Giant

6
 It states, in relevant part, as follows:
        The term “licensee,” when used in this section, shall mean those persons licensed under
        the provisions of Article IV, unless the context clearly indicates otherwise.
        It shall be unlawful—
                                                 ***
                 (14) Permitting Undesirable Persons or Minors to Frequent Premises.
                 For any hotel, restaurant or club liquor licensee, or any retail dispenser, his
                 servants, agents or employes, to permit persons of ill repute or prostitutes
                 to frequent his licensed premises or any premises operated in connection
                 therewith. Minors may only frequent licensed premises if: (a) they are
                 accompanied by a parent; (b) they are accompanied by a legal guardian; (c)
                 they are under proper supervision; (d) they are attending a social gathering;
                 or (e) the hotel, restaurant or retail dispenser licensee has gross sales of
                 food and nonalcoholic beverages equal to fifty per centum or more of its
                 combined gross sale of both food and alcoholic beverages. If a minor is
                 frequenting a hotel, restaurant or retail dispenser licensee under subsection
                 (e), then the minor may not sit at the bar section of the premises, nor may
                 any alcoholic beverages be served at the table or booth at which the said
                 minor is seated unless said minor is with a parent, legal guardian or under
                 proper supervision.
47 P.S. §4-493(14).
                                                9
would violate the “Pizza Hut Exception.” The beer garden associates will have
extensive training in processing liquor sales and validating the authenticity of
customer identification.       The Board concluded that Giant will have sufficient
safeguards and will take every precaution to operate in compliance with the Liquor
Code and the Board’s regulations.
               Finally, the Board determined that Giant’s beer garden will not
adversely affect the health, welfare, peace and morals of the neighborhood within a
radius of 500 feet because the neighborhood is 100 percent commercial.
               As to standing, the Board determined that P&R was entitled to
intervenor status because it will be directly aggrieved by the approval of Giant’s
application.    The Board denied P&R’s request for protestant status, citing its
regulation requiring a protestant to have a licensed premises within 200 feet of the
proposed licensed premises. See 40 Pa. Code §17.11(a)(1). McIntyre, the Board’s
licensing analyst, measured 222 feet between P&R and Giant’s proposed beer
garden.
                                            Appeal
               On appeal,7 P&R raises two issues. First, it argues that the Board erred
in refusing to grant it status as a protestant because it is located within 200 feet of
Giant. Second, it argues that the Board erred and abused its discretion in granting
Giant’s application for an intermunicipal double transfer of a restaurant liquor


7
  “An appellate court’s standard of review over an appeal from an agency requires it to affirm the
administrative adjudication unless it finds that an error of law was committed, that constitutional
rights were violated, that a practice or procedure of a Commonwealth agency was not followed, or
that any necessary finding of fact is not supported by substantial evidence.” Malt Beverages
Distributors Association v. Pennsylvania Liquor Control Board, 8 A.3d 885, 892 (Pa. 2010). “The
‘error of law’ component of the applicable standard of review may include an issue of statutory
construction, over which our review is plenary.” Id.
                                               10
license because the license will harm P&R’s market niche as a beer distributor, the
value of which is entitled to protection by the Board.
                                              Analysis
               We begin with a review of the relevant law. Section 404(a) of the
Liquor Code grants the Board the discretion to deny a license application “if such
new license, transfer or extension is applied for a place which is within two hundred
feet of any other premises which is licensed by the board.”8 47 P.S. §4-404(a).
Under the Board’s regulations, a licensee may file a protest or petition to intervene
to challenge a license application. A protest may be filed by “[a] licensee whose
licensed premises is located within 200 feet of the premises proposed to be licensed.”
40 Pa. Code §17.11(a)(1). A petition to intervene may be filed by a licensee who
can




8
 Section 404(a) states:
        (a) Upon receipt of the application and the proper fees, and upon being satisfied of
        the truth of the statements in the application that the applicant and management
        company or companies, if any, are the only persons in any manner pecuniarily
        interested in the business so asked to be licensed and that no other person will be
        in any manner pecuniarily interested therein during the continuance of the license,
        except as hereinafter permitted, and that the applicant is a person of good repute,
        that the premises applied for meet all the requirements of this act and the regulations
        of the board, that the applicant seeks a license for a hotel, restaurant or club, as
        defined in this act, and that the issuance of such license is not prohibited by any of
        the provisions of this act, the board shall, in the case of a hotel or restaurant, grant
        and issue to the applicant a liquor license, and in the case of a club may, in its
        discretion, issue or refuse a license: Provided, however, That in the case of any new
        license or the transfer of any license to a new location or the extension of an existing
        license to cover an additional area the board may, in its discretion, grant or refuse
        such new license, transfer or extension … if such new license, transfer or extension
        is applied for a place which is within two hundred feet of any other premises which
        is licensed by the board….
47 P.S. §4-404(a) (emphasis added).
                                                  11
              demonstrate a direct interest in an application for a new retail
              liquor license, retail malt or brewed beverage license, importing
              distributor or distributor license, or the transfer of these licenses,
              whether person-to-person, place-to-place, or both, or an
              extension of premises of these licenses, and who can further
              demonstrate that a Board decision contrary to the person’s direct
              interest will cause the person to be aggrieved.

40 Pa. Code §17.12(a).
              P&R argues the distance between the two premises should have been
measured from the Giant entrance that is closest to its own entrance. P&R also
argues it is entitled to protestant status because it shares a wall with Giant. However,
this argument ignores the Board’s regulations that govern the method of
measurement between a licensed premises and a proposed licensed premises.
Section 3.229 provides that the proposed licensed premises includes only the rooms
designated in the application for license.            Section 3.2310 mandates that the


9
  Section 3.22 provides, in relevant part:
        §3.22 Method of measurement.
               For the purpose of establishing a uniform method of measurement,
               the following interpretation shall apply:
                                         ***
                        (2) Other premises licensed by the Board. The
                        portion of the premises covered by the current
                        license.
                        (3) Place proposed to be licensed. The rooms
                        designated in the application for license.
40 Pa. Code §3.22 (emphasis in original).
10
   Section 3.23 reads, in part:
        §3.23 Points for measurement.
               (a) For the purpose of establishing uniform points of measurement,
               the following applies:
                                         ***
                        (2) The part of the place proposed to be licensed
                        nearest to the church, hospital, charitable institution,
                                              12
measurement begins at the part of the proposed licensed premises nearest to the
existing licensed premises. In this case, the proposed licensed premises covers a
3,190-square-foot area within Giant’s 55,533-square-foot sales floor. See R.R. 310a,
325a-26a. The area nearest to P&R is a 15-foot by 8-foot storage area. McIntyre
testified that she followed the regulation’s strictures precisely in reaching a final
measurement of 222 feet. The wall shared between P&R and Giant is irrelevant.
The proximity between P&R and Giant’s front entrance is also irrelevant because
the front entrance to Giant is not part of the proposed licensed premises. Based on
the above, the Board did not err in refusing to grant P&R protestant status.
               In any case, the Board found that P&R met the requirements for
intervenor status. This allowed P&R to appear at the hearing, present testimony,
cross-examine witnesses and argue before the hearing examiner. It is unclear to the
Court why P&R is not satisfied with its participation in the license proceeding as an
intervenor. Even had the Board found P&R was within 200 feet of the proposed
licensed premises, that proximity would not be dispositive of the merits of Giant’s
application.
               We next address P&R’s argument that in granting Giant’s application,
the Board abused its discretion and engaged in favoritism. P&R asserts that the
Liquor Code is to be liberally construed to limit the sale of alcohol, but the Board
interpreted it to aid Giant’s proposed expansion of alcohol sales.
               The Liquor Code is to be construed “for the protection of the public
welfare, health, peace and morals of the people of the Commonwealth.” Section


                     school or public playground (and/or the adjoining
                     ground used in connection therewith), and other
                     premises licensed by the Board.
40 Pa. Code §3.23 (emphasis added).
                                            13
104(a) of the Liquor Code, 47 P.S. §1-104(a). The Liquor Code does not promote
the sale of liquor, but rather, regulates and restrains the sale of liquor. Pittsburgh
Stadium Concessions, Inc. v. Pennsylvania Liquor Control Board, 674 A.2d 334,
336 (Pa. Cmwlth. 1996). The regulation of the sale of liquor does not authorize the
Board to engage in economic protectionism as P&R suggests. The Liquor Code is
devoid of a provision requiring the denial of an application because its grant will
create competition between licensees. P&R is “not seeking to uphold the key tenets
of the Liquor Code, but rather to protect [its own] perceived economic interests,” a
matter beyond the reach of the statute. Malt Beverages, 8 A.3d at 893.
             P&R also argues that the Board erred in approving Giant’s application
because the beer garden will not be a restaurant as defined in Section 102 of the
Liquor Code, 47 P.S. §1-102. P&R asserts that Giant seeks a “sham restaurant
license” in a “veiled attempt to have the opportunity to sell takeout beer.” P&R Brief
at 36 (quoting Malt Beverages, 8 A.3d at 891).
             Section 102 of the Liquor Code defines a “restaurant” as

             a reputable place operated by responsible persons of good
             reputation and habitually and principally used for the purpose of
             providing food for the public, the place to have an area within a
             building of not less than four hundred square feet, equipped with
             tables and chairs, including bar seats, accommodating at least
             thirty persons at one time. The board shall, by regulation, set
             forth what constitutes tables and chairs sufficient to
             accommodate thirty persons at one time.

47 P.S. §1-102. The Board found that the proposed licensed premises will meet each
of these definitive standards. The beer garden will have seating for 30 patrons and
offer prepared foods for takeout as well as for consumption on the proposed licensed
premises.


                                         14
             By contrast, the purchase of distilled spirits, draft beer, or wine for on-
site consumption will not be permitted on the proposed licensed premises. Patrons
will be limited to a 12-ounce serving of beer for on-premises consumption. Beer for
carry out may be purchased in single bottles, 6-packs, or 12-packs with a limit of
192 fluid ounces per person. Purchases of wine will be limited to four bottles. Heap
estimated that Giant’s on-site beer consumption will be approximately two percent
of its alcohol sales and takeout beer purchases will be 98 percent of said sales. See
Board Opinion at 8, Findings of Fact Nos. 23-24, 26-27. In sum, the evidence of
record shows that Giant will habitually and principally use the proposed licensed
premises “for the purpose of providing food for the public.” Section 102 of the
Liquor Code, 47 P.S. §1-102.
             Restaurants are entitled to a liquor license if they satisfy the applicable
criteria in the Liquor Code. Malt Beverages, 8 A.3d at 896. Here, Giant satisfied
the criteria for licensure set forth in the Liquor Code and in the Board’s regulations.
                                     Conclusion
             For all the above-stated reasons, we affirm the Board’s order granting
Giant’s request for the intermunicipal double transfer of Restaurant Liquor License
No. R-13859.

                                    ______________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

P&R Beverage, Inc.,                  :
                 Petitioner          :
                                     :
            v.                       :   No. 1395 C.D. 2018
                                     :
Pennsylvania Liquor Control Board,   :
                 Respondent          :


                                 ORDER

            AND NOW, this 23rd day of August, 2019, the order of the
Pennsylvania Liquor Control Board dated September 26, 2018, in the above-
captioned matter is AFFIRMED.

                                ______________________________________
                                MARY HANNAH LEAVITT, President Judge